      Case 1:20-cv-00415-NONE-SAB Document 14 Filed 07/14/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DANIEL L. SNOWDEN,                              )   Case No.: 1:20-cv-00415-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                           RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                     )   THIS ACTION
14                                                   )
     W. SULLIVAN, et al.,
                                                     )   FINDINGS AND RECOMMENDATION
15                                                   )   RECOMMENDING DISMISSAL OF CERTAIN
                    Defendants.                      )   DEFENDANTS
16                                                   )
                                                     )   [ECF Nos. 11, 12]
17                                                   )
18          Plaintiff Daniel L. Snowden is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          On June 26, 2020, the undersigned screened Plaintiff’s first amended complaint and found that
21   Plaintiff stated a cognizable claim for deliberate indifference against Defendants Angel Ribera and
22   Jerrick Block. (ECF No. 11.) However, Plaintiff was advised that he failed to state a cognizable claim
23   against Defendants Sullivan and Schuyler. (Id.) Therefore, Plaintiff was advised that he could file an
24   amended complaint or a notice of intent to proceed on the claim found to be cognizable or file a
25   second amended complaint. (Id.)
26          On July 9. 2020, Plaintiff notified the Court of his intent to proceed on the deliberate
27   indifference claim against Defendants Angel Ribera and Jerrick Block. (ECF No. 12.) Accordingly,
28   the Court will recommend that this action proceed against Defendants Angel Ribera and Jerrick Block
                                                         1
       Case 1:20-cv-00415-NONE-SAB Document 14 Filed 07/14/20 Page 2 of 2



1    for deliberate indifference in violation of the Eighth Amendment. Fed. R. Civ. P. 8(a); Ashcroft v.

2    Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v.

3    Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

4             Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a District

5    Judge to this action.

6             Further, based on the foregoing, it is HEREBY RECOMMENDED that:

7             1.       This action proceed against Defendants Angel Ribera and Jerrick Block for retaliation

8                      and deliberate indifference; and

9             2.       Defendants Sullivan and Schuyler be dismissed for failure to state a cognizable claim

10                     for relief.

11            These Findings and Recommendations will be submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

13   after being served with these Findings and Recommendations, Plaintiff may file written objections

14   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

15   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

16   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

17   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

18
19   IT IS SO ORDERED.

20   Dated:        July 14, 2020
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                          2
